Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request for continuation of Application 15614188 now US Patent No. 10841436. Applicant's submission filed on 10/19/2020 has been entered.
Claims 1-9 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 8-9 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, and 9-12 of US Patent 10841436. 


Current Application 17/074081
U. S. Patent 10841436


8. A log transmission method for transmitting transmission log information to a log storage server via a network in an image forming apparatus which receives print data from an external controller, and performs printing based on the print data, and wherein the external controller is able to communicate with the log storage server via the network, the log transmission method comprising: transmitting, from the external controller to the image forming apparatus, transmission log information on a transmission error of the print data; storing, in a storage of the image forming apparatus, the transmission log 

9. A non-transitory computer readable storage medium storing a computer program for controlling an image forming apparatus which receives print data from an external controller, and performs printing based on the print data, wherein the image forming apparatus is able to communicate with a log storage server via a network, and wherein the external controller is able to communicate with the log storage server via the network, the computer program comprising instructions, which when executed by one or more 

controller, performs printing based on the print data, and stores print log 
information on the printing in a storage of the image forming apparatus, 
wherein the image forming apparatus is able to communicate with a log storage server via a network, the image forming apparatus comprising: a memory device that stores a set of instructions;  and at least one processor that causes, by executing the instructions, the image forming apparatus to: in a case where the 
external controller fails, due to a communication error between the external controller and the image forming apparatus, to transmit print data from the external controller to the 

9.  A method for controlling an image forming apparatus which receives 
print data from an external controller, performs printing based on the print 
data, and stores print log information on the printing in a storage of the 
image forming apparatus, wherein the image forming apparatus is able to 
communicate with a log storage server via a network, the method comprising: in a case where the external controller fails, due to a communication error 
between the external controller and the image forming apparatus, to transmit 
print data from the external controller to the image forming apparatus, 
transmission error of the print data after the communication error is resolved;  storing, in a storage of the image forming apparatus, the transmission log information received from the external controller;  in a case where the image forming apparatus fails to receive the print data due to the communication error, storing, in the storage of the image forming apparatus, reception log information on a reception error of the print data after the communication error is resolved;  and transmitting the print log information, the transmission log information and the reception log information to the log storage server via the network. 

    10.  A non-transitory computer readable storage medium storing computer executable instructions for causing a computer to execute a method of controlling an image forming apparatus which receives print data from an external controller, performs printing based on the print data, and stores print log information on the printing in a storage of the image forming apparatus, wherein the image forming apparatus is able to communicate with a log storage server via a network, the method comprising: in a case where the external controller fails, due to a communication error between the external controller and the image forming apparatus, to transmit print data from the external controller 
received from the external controller;  in a case where the image forming 
apparatus fails to receive the print data due to the communication error, 
storing, in the storage of the image forming apparatus, reception log 
information on a reception error of the print data after the communication 
error is resolved;  and transmitting the print log information, the 
transmission log information and the reception log information to the log 





Regarding Instant independent claims 1, 8-9 and those of independent claims 1, and 9-10 of patent ‘1436’
      Although the claims at issue are not identical, they are not patentably distinct from each other. As the respective independent claims 1, and 9-12 of the Patent encompasses all the teachings of the instant claim 1, and 8-9, which would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of US patent “1436” in such a way where transmission log information is transmitted to the log server in a case said transmission log information is received from an external controller platform, which understoodly as explained in at least the patent “1436” maybe realized according to predetermined methods. Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection. Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Ishii et al. (US 8854667, A1), in view of Masao et al. (US 8643868, A1).

    Regarding claim 1, Ishii teaches an image forming apparatus which receives print data from an external controller, and performs printing based on the print data, wherein the image forming apparatus is able to communicate with a log storage device via a network (Figs. 1-4, and lines 13-42 of Col. 9, and lines 17-27 of Col. 5 teaches at least the image forming apparatuses 200 configured to receive print data from a user computer 300, and further configured to communicate to a target image forming apparatuses 200, both of the target image forming apparatuses 200 and the computer 300 which in a case represent a log storage receiving device are further configured to receive generated transmission log information on a transmission error of the print data from a failed communication error of a user device),   
the image forming apparatus comprising: 
a receiver that receives, from the external controller, transmission log information on a transmission error of the print data (a target receiving image forming apparatus of at least lines 13-42 of Col. 9 and an apparatus of at least lines 17-27 of Col. 5 each configured to receive, from a transmitting device or apparatus comprising said external controller, transmission log failure information on a transmission error of obviously print data);

wherein the image forming apparatus transmits the transmission log information to the log storage device via the network (at least lines 12-35 of Col. 5, and at least lines 13-42 of Col. 9 further teaches as implied any of one of the downstream apparatus 200/300 may obviously be adapted serve as a log storage device, and further configured to receive transmitted transmission log information from a transmitting image forming apparatus to said log storage device 200/300 via the network).
    However, Ishii is silent regarding wherein said image forming apparatus is able to communicate with specifically a log storage server via a network, the image forming apparatus comprising: wherein the image forming apparatus transmits the transmission log information to the log storage server via the network.  
      Masao teaches an image forming apparatus 1 of at least lines 40-51 of Col. 11 further configured to communicate with at least a storage server 2, and a log storage server 3 via a network, the image forming apparatus 1 and at least the storage server 2 and log storage server 3 each configured with a controller which 


    Masao further teaches a case in at least Fig. 9 and lines 38-46 of Col. 8 where the image forming apparatus serving as the transmission device and including said external controller does not transmit the transmission log information to the log storage server via the network in a case of connection failures or the like. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishii in view of Masao to include wherein said external controller does not transmit the transmission log information to the log storage server via the network, as discussed above, as one skill in the art would appreciate a plurality of known means exist to send data to other connected devices, in a case a device  ascertains a communication and/or transmission/reception errors occurs via a network or the like between at least two connected devices was caused due to a network transmission error, said device as understood in the art may decide not to transmit the transmission log information to said log storage server via the network, and instead select other predetermined means according to obviously prestored settings, which further maybe further realized in the arts according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in 

    Regarding claim 3 (according to claim 1), Ishii is silent regarding the image forming apparatus further transmits the- 37 - 10170562US02print log information on print log information to the log storage server via the network.  
   Masao further teaches the image forming apparatus 1 of at least lines 40-51 of Col. 11 further configured to send image data or log information such as comprising obviously print log information and transmission log information to the log storage server via the network. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishii in view of Masao to include wherein said image forming apparatus further transmits the- 37 - 10170562US02print log information on print log information to the log storage server via the network, as discussed above, as one skill in the art would appreciate a plurality of known means exist to send data to other connected devices, in a case a device ascertains a communication and/or transmission/reception errors occurs via a network or the like between at least two connected devices was caused due to 

    Regarding claim 5 (according to claim 1), Ishii is silent regarding wherein further comprising: a display that displays an error, when reception of the print data is not completed before a predetermined time has passed, since the image forming apparatus starts to receive the print data (lines 39-54 of Col. 9 further implies a case where a display means of at least Ishii further configures to display an occurred connection error, when obviously in case reception due to connection or communication errors of said print data is not completed before a predetermined 

    Regarding claim 7 (according to claim 1), Ishii is silent regarding wherein the transmission log information on the transmission error is generated by the external controller (a case further exists in at least lines 43-54 of Col. 9 where the computer 300 including one of said external controller, generates and transmits- 38 - 10170562US02log information on the transmission error to other devices). 

    Regarding claim 8, Ishii teaches a log transmission method for transmitting transmission log information to a log storage device via a network in an image forming apparatus which receives print data from an external controller, and performs printing based on the print data (Figs. 1-4, and lines 13-42 of Col. 9, and lines 17-27 of Col. 5 teaches at least the image forming apparatuses 200 configured to receive print data from a user computer 300, and the image forming apparatuses 200 further configured in lines 17-27 of Col. 5 to communicate to a target image forming apparatuses 200, both of the target image forming apparatuses 200 and the computer 300 which in a case represent a log storage receiving device are further configured to receive generated transmission log information on a transmission error of the print data from a failed communication error of a user device), and 
the log transmission method comprising: 
transmitting, from the external controller to the image forming apparatus, transmission log information on a transmission error of the print data (a target receiving image forming apparatus of at least lines 13-42 of Col. 9 and an apparatus of at least lines 17-27 of Col. 5 each configured to receive, from a transmitting device or apparatus comprising said external controller, transmission log failure information on a transmission error of obviously print data);
 storing, in a storage of the image forming apparatus, the transmission log information received from the external controller (any of the image apparatus understoodly includes in at least lines 12-35 of Col. 5 a storage that stores, in the storage of the image forming apparatus said transmission log information received from one of said external controller); 
 and transmitting, from the image forming apparatus to the log storage device via the network, the transmission log information (at least lines 12-35 of Col. 5, and at 
    However, Ishii is silent regarding wherein said log transmission method for transmitting transmission log information to a log storage server via a network in said image forming apparatus, and wherein said external controller is able to communicate specifically with the log storage server via the network, and transmitting, from said image forming apparatus to the log storage server via the network, the transmission log information.  
      Masao teaches an image forming apparatus 1 of at least lines 40-51 of Col. 11 further configured to communicate with at least a storage server 2, and a log storage server 3 via a network, the image forming apparatus 1 and at least the storage server 2 and log storage server 3 each configured with a controller which understoodly is external of other independent devices, the image forming apparatus 1 and at least the storage server 2 further configured able to communicate with specifically a log storage server via a network, and said image forming apparatus further in at least lines 38-46 of Col. 8, and lines 1-37 of Col. 9 further configured to receive transmission success or failure communication from at least a storage 

     Regarding claim 9, Ishii teaches in at least lines 60-67 of Col. 10 a non-transitory computer readable storage medium storing a computer program for controlling an image forming apparatus which receives print data from an external controller, and performs printing based on the print data (Figs. 1-4, and lines 13-42 of Col. 9, and lines 17-27 of Col. 5 teaches at least the image forming apparatuses 200 configured to receive print data from a user computer 300, and further in lines 17-27 of Col. 5 configured to communicate to a target image forming apparatuses 
wherein the image forming apparatus is able to communicate with a log storage device via a network (Figs. 1-4, and lines 13-42 of Col. 9, and lines 17-27 of Col. 5), and wherein the external controller is able to communicate with the log storage device via the network (Figs. 1-4, and lines 13-42 of Col. 9, and lines 17-27 of Col. 5),
the computer program comprising instructions, which when executed by one or more- 39 - 10170562US02 processors of the image forming apparatus, cause the image forming apparatus to:
store, in a storage of the image forming apparatus, transmission log information on a transmission error of the print data (a target receiving image forming apparatus of at least lines 13-42 of Col. 9 and an apparatus of at least lines 17-27 of Col. 5 each configured to receive, from a transmitting device or apparatus comprising said external controller, transmission log failure information on a transmission error of obviously print data);
wherein the transmission log information is received by the image forming apparatus from the external controller (any of the image apparatus understoodly 
 and transmit the transmission log information to the log storage device via the network (at least lines 12-35 of Col. 5, and at least lines 13-42 of Col. 9 further teaches as implied any of one of the downstream apparatus 200/300 may obviously be adapted serve as a log storage device, and further configured to receive transmitted transmission log information from a transmitting image forming apparatus to said log storage device 200/300 via the network).
    However, Ishii is silent regarding wherein said image forming apparatus is able to communicate with specifically a log storage server via a network, and wherein said  external controller is able to communicate with said log storage server via the network, and transmit said transmission log information to said log storage server via the network.
      Masao teaches an image forming apparatus 1 of at least lines 40-51 of Col. 11 further configured to communicate with at least a storage server 2, and a log storage server 3 via a network, the image forming apparatus 1 and at least the storage server 2 and log storage server 3 each configured with a controller which understoodly is external of other independent devices, the image forming apparatus 1 and at least the storage server 2 further configured able to communicate with 

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Ishii in view of Masao, and further in view of Rogati et al. (US 2016/0328282, A1).


     Rogati teaches in at least para. 0017-0020 the transmitting by a device comprising the external controller transmission error information including at least one of a booting failures, the transmitted information comprising transmission log information transmitted from the external controller based on a booting of the external controller after the transmission error occurs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishii in view of Masao, and further in view of Rogati to include wherein said transmission log information is transmitted from the external controller based on a booting of the external controller after the transmission error occurs, as discussed above, as one skill in the art would further appreciate a plurality of known means exist to ascertain whether communication and/or transmission/reception errors occurs via a network or respective connected components, as one skill in the art further envisaged a case communication, transmission/reception errors may occur if a predetermined amount has passed since the device in a case starts to receive or transmit data, in the case of a failure or error, said device specifically in the prior art of Masao and Rogati is configured 

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Ishii in view of Masao, and further in view of Takayama et al. (US 2010/0011225, A1).

    Regarding claim 6 (according to claim 5), Ishii in view of Masao are silent regarding wherein said display further displays a message urging a booting of the 
    Takayama teaches in at least para. 0129-0130 a case where data processing failures occurred or data reception fails to complete, in such a case, the device of Takayama is further adapted to urge the user via a display device to further display a message urging a booting of the device when processing or obvious reception of the data fails or not completed. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ishii in view of Masao, and further in view of Takayama to include wherein said display further displays a message urging a booting of the image forming apparatus when reception of the print data is not completed before a predetermined time has passed since the image forming apparatus starts to receive the print data, as discussed above, as one skill in the art would further appreciate a plurality of known means exist to ascertain whether communication and/or transmission/reception errors occurs via a network or respective connected components, as one skill in the art further envisaged a case communication, transmission/reception errors may occur if a predetermined amount has passed since the device in a case starts to receive or transmit data, in the case of a failure or error, said device specifically in the prior art of Masao and Rogati is configured to display an error, when reception or 

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        8/14/2021